Case 1:20-cv-00209-DKW-RT Document 3 Filed 05/08/20 Page 1 of 3                        PageID #: 57




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


LUIS F. BALLESTEROS, #K64508, )                      CIV. NO. 20-00209 DKW-RT
                               )
          Petitioner,          )                     TRANSFER ORDER
                               )
          vs.                  )
                               )
J. GASTELO,                    )
                               )
          Respondent.          )
______________________________ )

       Before the Court is Petitioner Luis F. Ballesteros’ Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2241 and in forma pauperis request. ECF Nos. 1

and 2. Ballesteros is confined in the California Men’s Colony State Prison in San

Luis Obispo, California. He challenges the validity of his 1997 conviction and

sentence imposed by the Superior Court of Riverside, State of California, in Cr.

No. 69015, and the denial of a recent challenge to that conviction in “RIC

1902876.” See id. at #2-3.

       Petitioner was not convicted nor is he incarcerated within the District of

Hawaii. See 28 U.S.C. § 2241(a).1 This District has no apparent relation


       1
          “Writs of habeas corpus may be granted by the Supreme Court, any justice thereof, the
district courts and any circuit judge within their respective jurisdictions. The order of a circuit
judge shall be entered in the records of the district court of the district wherein the restraint
Case 1:20-cv-00209-DKW-RT Document 3 Filed 05/08/20 Page 2 of 3              PageID #: 58




whatsoever to Petitioner’s detention. Petitioner’s challenge to his conviction or

sentence is therefore more properly directed to “the district court for the district

wherein such person is in custody or in the district court for the district within

which the State court was held which convicted and sentenced him.” 28 U.S.C. §

2241(d). Petitioner was convicted in Riverside and is confined in San Luis Obispo,

both of which are within the jurisdiction and venue of the United States District

Court for the Central District of California.

       Federal habeas corpus proceedings are governed by the statutes and rules

that apply generally to civil litigation. See, e.g., 28 U.S.C. § 2242 (“Application

for a writ of habeas corpus . . . may be amended or supplemented as provided in

the rules of procedure applicable to civil actions.”); Rule 12, of the Rules

Governing Section 2254 Cases in the United States District Court. Thus, the

Petition is subject to the civil rules governing venue in civil litigation, including 28

U.S.C. §§ 1404 and 1406.

       Section 1404(a) states, “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district

or division where it might have been brought.” Section 1406(a) provides that

“[t]he district court of a district in which is filed a case laying venue in the wrong


complained of is had.” 28 U.S.C. § 2241(a) (emphasis added).

                                             2
Case 1:20-cv-00209-DKW-RT Document 3 Filed 05/08/20 Page 3 of 3                                  PageID #: 59




division or district shall dismiss, or if it be in the interest of justice, transfer such

case to any district or division in which it could have been brought.”

Accordingly, in the interests of justice, this case is TRANSFERRED to the United

States District Court for the Central District of California, where Petitioner was

convicted and is confined. The Clerk shall terminate any pending motions and

close the file.

                  IT IS SO ORDERED.

                  DATED: May 8, 2020 at Honolulu, Hawai‘i.



                                                                  /s/ Derrick K. Watson
                                                                  Derrick K. Watson
                                                                  United States District Judge




Luis F. Ballesteros v. J. Gastelo; Civil No. 20-00209 DKW-RT; TRANSFER
ORDER
Ballesteros v. Gastelo, 1:20-cv-00209 DKW-RT; trsf ven ‘20 (2254 trsf CA imp. venue)




                                                            3
